.
                                                      B-66


         THE        ATTORNEY        GENERAL
                       OFTEXAS


                                        1947

    Hon. Stirling T. Phelps   Opinion Wo. V-66
    County Attorney
    Webb C,ount
              y               Be:   Construction of Article
    Lmdo,   Texas                   827b, Sections 1, 2,
                                    and 5, Vernon’a Anno-
                                    tated Penal Code of
                                    Texas
    Dear Mr, Phelps:
              This is in reply to your letter of January 22,
    1947, supplemented by your latter of January 30, 1947,
    requesting the opinion of this Department on the con-
    struction of Article 027b, Sections 1, 2, and 5, V.A,P,C,
              We summarize the facts stated in your two let-
    ters as follows:
              “In Laredo, Texas, there are a number of
         companies and persons engaged in the trenspor-
         tation of commodities for compensation or hire
         between Laredo, Texas, on the one hand, and
         Wuevo Laredo, Mexico, and interior points of
         Mexico ) on the other hand, and vice versa.
         Reciprocity with respect to registration of
         motor vehicles, trailers and semi-trailers that
         are operated for hire does not in fact exist
         between Texas and the Republic of Mexico, In
         some instances, residents of Laredo, Texas,
         that are engaged in this motor transportation
         business, in an effort to escape penalties in-
         posed by Yexioan authorfties on Texas motor
         vehicles operating into and out of Mexico for
         hire, use trailers and semi-trailers belonging
         to nonresident Mexicans. These trailers and
         semi-trailers in most instances have no Mexico
         registration plates of any kind or characterr
              ‘The County Attorney of Webb Couaty is of
         the opinion that under Artiole.BZ?b, Secticne 1,
         2, and 5, V. A. P. C., none of the trailers and
         semi-trailers above described oan be operated
         In Texas for compensation lr hire unless regis-
         tered in accordance with Texas Law regulating
  Hon. Stirling T. Phelps, Page 2, V-66


        the registration of Texas owned trailers and
        semi-trailers operated for compensation and
        hire; and that a nonresident temporary regis-
        tration certificate provided for in Article
        S27b, V. A. P. C., does not apply to motor
        vehicles, trailers and semi-trailers used for
        compensation or hire."
             We 'have consulted the Mexican Consulate~in Aus-
    tin, Texas, .and we are advised that reciprecity does not
    exist between the Republic of Mexico and Texas in regard
    to the registration of motor vehicles, trailers and semi-
    trailers operated for compensation or hire, and that the
    Laws of Mexico do not authorize a motor vehicle, trailer
    or semi-trailer,,thatis being operated for hire to make
    any trips inte the'Bepublio:of Yexico without being prop-
    ~erly'registeredunder the Laws of Mexico, even though     '.
    thevehicle is properly registered in the State or Coun-
    try of the owner of the pa,rticularvehicle, Based upon
    the factsstated in your letter, as we,11as-the represem-
    tations msde to us by the Mexican Consulate, we assume
    as a fact that reciprocity does not exist between Mexico
    and Texas with regard to the registration of vehicles
: . aperated for hire.
             On the facts stated in your two letters, and as
   sunvnarizedabove, you ask our opin$ea ,BS to:
           .~
            (1) What constitutes a violation of Article.,
  S27b, Section 2, V. A. P. C. under the facts stated?
  #
            (2)’ Does Article S27b, Section 5, V. A. P. C,,
  apply to others than a nonresidents?

             Article S27b, Section l,.V. A. P. C,, Iefines
  'a nvehiolen, "motor vehicleWp WtrailerW and Rsemi-tn~lr~‘~~
   as follows:~~
              +%ehicle' means every device is; or’by      I^.
        which any person or property is or my be tratis:,'.:-~'
        ,pwted or drawl upon a publio highway, exoept de-
        vices moved only by human power or used exolu-
        sively upon stationary rails or traOk13.~    .

             e%otor VehicleD means every vehicle as               .
        herein defined which is self-propelled.m
             n*Tnilerl means every vehiole without motive
        pglrerd-      or used for carrying property or

                                                 .,r,   .~’   ,
                                   .
Han, Stirling T. Phelps, Page 39 V-66


     passengers
     _  -       wholly on its
                           . ~ own
                               _ -structure and to
     oe arawn ay a motor venrcLa,w
          RISeni-trailer' means every vehicle of the
     trailer type so designed or used in conjunction,
     with a motor vehicle that some pnrts of its own
     weight and.that of its own lead rests upon or is
     carried by a motor vehicle."
          Article 827b, Section 2, V. A. P. C., reads in
part as r0ii0wg:
          *A nonresident owner or a motor vehicle.
     trailer or semi-trailer which has been duly regis-


     ‘inn such vehicle as othsMf&s reaufred br law.
     apply te the State Highway D,epar&ent through-a
     County Tax Collector far the registration there-




          Bndar the above quoted portion of the Act in
order,for a person to be entitled to registration of a
motor vehicle, trailer or semi-traflar as ,anonresfdent
nnd thereby secure a temporary registration eertiifcats,
he must be (1) a nonresident of the state; (2) the ve-
hicle in questfon must have been duly registered ror the
current year in the State Or aountry of whfch he Is a
resident; (3) the registration muat kave been in accord-
ante with the laws of the State er country of which he
is a~resident; and ($) the vehicle in questfon must not
be operated for Qomoegsatien ef hire,*fthfn this Statp,
          A portion of the question presented,    in so far
as it relates to a twok   (whioh under the defiaiti&n   givea
in the Aot ia 8 Rotor vehiale), has been heretorore an-
swOred by this Department in Opinion Iie.09, dated Jan-
uary 10, 1939, rroinwhich we quote:
                   827b, Section 2, of the Penal Code
            "Article
     provides that motor vehfoles registered under
     the laws or another etate, and being operated
     for-compensatfon and hire, will be permitted to
     Hono Stirling T. Phelps, Page 4, V-66


          come into Texas two trips per month, and not to
          stay fn excess of four days on any one trip,
          providing truck operators from Texas operating
          for compensation and hire are granted the same
          Privileges under the laws of the other state.
          The State or Oklahoma doss not grant thfs priv-




                The Act above quoted states “except that the
     privileges  granteb d . 0 shall not apply to any motor
     vehicle, trailer,or s-f-trailer operated within thie
     state for the traa%portation %f person% or ptiperty  for
     oempensat$om or hire! s and we are therefore of the epin-
     ion that inarmuch as,the trailers and sahf-trailers de-
     %cribed bg ye@ are bei    opera)od id this state for com-
     pensation and hfe%$ it“f8 being done ia violatl%n bf-law,
     and they rhbuld d%t be permitted to operate Pn the State
     or Texas.ritheut being properly registered under thr laws
     or this *me0
                Ybu are further advised that in view of the
     fact that the trailers and semi-trailers are being oper-
     ated for Ml?%, sue* prohfbits the owntr from obtaining a
     *non-reside&   regfR,trationcertificate7 as provided for
     Qr the Act 0
               Irb exprbse na opfnfbn (I,%
                                         to whether or not
     %trril%~,w and W%emi-tra~lersw are inaluded in the so-
     cafled nr%oiprocity olausev of’t:heAot 9 because under
     the fact8 stated, reciprocity does.not in fact exist,
               in your second questfod you ask whether or not
     Sectian 5 of Article 827b, supra, applies to others th%n
     nonresiden&s 0
                Artiofb 827b, Sectian 5, V. A. P, C,, provfdeo
     in pa*   a% folMws8
               *No non-resident owner of a motor vehicle,     ‘.
     -    trailer or ssmf-trailer shall operate any such
          vehicle or cause or permit it to be operated
v.        upon the public highways of this State, either
Han, Stirling T. Phelps, Page 5, V-66


     before or while it is registered under this
     Section, unless there shall at all times be dis*
     plaved thereon the registration number plates
     assigned to said vehicle for the current
     csleendaryear by the country or state of
     which suoh owner fs a resident, nor unless
     the certificate of temporary registration,
     when issued as fn this section provided
     shall.be placed on said motor vehicle fn the
     manner to be specified by the Department.
     Provided the Department shall not adopt any
     patented centafnero holder or device for the       ‘.
     certfffcate of temporary registration nor
     shall any visitor be required by said Depart-
     ment to purchase or bare said container,
     hoider or device for aafd certfffcatr G 0 o*
          There being no court decisions relative to the
Article in question, it fs necessary that we review and
study the various legislative enactments relating thereto
in order to sscertafn the legislative intent. The Aot
(Article S27b) s of whfoh Seotfon 5 is a part, was origi-
nally enaoted and embraced fn Senate Bill No, 95, Fonty-
first Legislature, 1930, Fourth Called Session. Thr
caption ,tathis bill reeds as follows:
          “An Act providing for the temporary regis-
     ,trationor visiting privileges in this State
     of vehicles owned by citizens of another state
     or country and duly registered under the laws
     of said state or country for the current year;
     prescribing restrictions under whfch vehicles
     may be operated; prescrfbfng penalties for any
     violation hereof; repealing all laws and parts
     of Laws in conflict herewith; and declaring an
     emergenty 0n
          Senate Pill No. 95 was repealed fn its entirety
by House Bill No, 83, Forty-first Legislature, 1930,
Fifth Called Session, and House Bill No. 83 gave usI with
the exception of Saotfon 2, Article 827b in its present
form0 The caption of Bouse Bill No, 83 reads in part
as follows:
          “An Act providing for the temporary regis-
     tratfon
     --,-    of visitfng privileges ‘fn this State,
     of vehicles owned    citizens of another state
     EZJ;zf”a”tr+
                and duliYregistered under the laws
             s ate or oountry fo&qthe current year
                                  e
                                                              .



Han, Stirling T. Phelps, Page 6, V-66


         0 presoribing restrictions under which said
     vehicles may be operated; providing certain ex-
     ceptions and exemptions e O en (Emphasis ours)
          Section 8 of House Bill No, 83 recited, among
other things, the “fact that the law now on’the Statute
books of this State regulating the operation of motor
vehicles owned by non-residents is burdenaoma and D * a”
mphasis   ours 1
           It is obvious that Article 827b, V, A. P. C*,
is a statute designed for, and for the purpose of, regu-
lating vehicles of nonresident owners temporarily in
this state. It was designed to grant nonresident owners
certain privileges with reference to the operations of
their vehicles while temporarily within this state, and
the Legislature in enacting the law’obviously did not
want to extend any privilege to a nonresident owner that
a resident citizen of this state did not enjoy0
          Article 807b, Section 6, 0. A.~P. Cb, requires
any person who operates a road tractor, motorcycle, trail-
er or semi-trailer upon the public highways of this state
to have attached thereto and displayed on the resr there-
of a lioense plate duly and lawfully assigned therefor
for the current year@ It has been many times declared
by the courts, and observed by writers on the subject of
“Motor Vehicles”, that the main purpose of a license plate,
other than taxation, is for the purpose of identification,
5 Am. Jur, ) Sections 91, 111 s pages 567, 573. In enaot-
inrSe=on     5 of Article 827b, supra, the Legislature
brought forward this requirement with reference to non-
resident owners of vehioles who scoured temporary regfse
tration oertificates, and provided for penalties for dis-
obedience thereof e
           From what has been aaid above, we are of the
o inion, and you are so advised, that Section 5 of Arti-
oa e 827b, V. A. P. C;, was designed for, and applies to
nonresident owners of vehicles, and it was not designed
to apply to others than nonresident ownerao
                           SUMMAHY

          (1) Trailers and semi-trailers as defined
     in Article 827b, Section 1, V. A, P. C., that
     are owned by nonresidents and used in trans-
     portation for compensation or hire over the
     )ublio highways of Texas cannot obtain a “tern-
     porary registration certificate” as provided
Honp Stirling T. Phelps, Page 7, V-66


     Par in Article 827b, sup-rapbut in order for
     their operation to be lawful, such trailers
     and semi-trailers must be registered in accor-
     dance with Texas Laws regarding the regis-
     tration of oommercial vehicles*
          (2) Article 827b, Section 5, VJ Ai P. Co,
     was designed for, and applies to nonresident
     owners of vehicles, and not to others.   ".I,: .
                                                        .,
                                 Yours very truly
                             ATTORNEY GENERAL OF TEXAS


                             BY -m-
                                  Charles D, Mathews
                                           Assistant


                             APPROVED FEB. 0, 1947

                             z?.e-     (aiiifa
                             ATTORNEY GENERAL

CDM:jt:jrb
Approved Opinion Committee
     By BWB, Chairman